19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 1 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 2 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 3 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 4 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 5 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 6 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 7 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 8 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 9 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 10 of
                                        11
19-31817-hcm Doc#19 Filed 12/06/19 Entered 12/06/19 11:27:55 Main Document Pg 11 of
                                        11
